DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendments filed on 03/07/2022 has been received and entered.  Currently Claims 1-3, 5-14, 16-17 and 19-24 are pending.

Response to Arguments
Applicant argues on pages 9-11 of applicant’s remarks that the references do not disclose or suggest the amended claims 1, 12 and 13. 
The examiner respectfully disagrees.  The examiner refers the applicant to the below 103 rejection of the independent claims 1, 12 and 13.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 20 and 23, the claims recite “wherein the instructions further cause the communication apparatus to determine whether to operate in the first role or the second role in a series of processing from displaying the two-dimensional code to operating in the determined role”.  It is unclear to the examiner on what the series of processing entails.  For examination purposes in applying prior art, the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-14, 16-17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy et al. US2014/0269646 hereinafter referred to as Ramasamy, in view of Harkins US2014/0247943, Aura US2005/0041634, and Wi-Fi Alliance "Wi-Fi Peer-to-Peer (P2P) Technical Specification Version 1.5" hereinafter referred to as Wifi Alliance.
As per claim 1, Ramasamy teaches a communication apparatus comprising: one or more processors; and one or more memories including instructions that, when executed by the one or more processor, cause the communication apparatus to: display a two-dimensional code on a display, and wherein the two-dimensional code further comprises information on a predetermined channel (Ramasamy paragraph [0029], [0035], display QR code that encodes information such as listen channel); 
perform processing to receive a predetermined signal that comprises information in the predetermined channel without shifting from the predetermined channel to another channel (Ramasamy paragraph [0031], [0038], [0040], [0044], listen on channel and receive request); 
execute the share processing with the another communication apparatus (Ramasamy paragraph [0031], [0033], [0043], [0047], exchange information);

wherein, in a case where it is determined that the communication apparatus should operate in the second role, the communication apparatus performs a connection process to a wireless network formed by an access point (Ramasamy paragraph [0031], [0033], [0042]-[0043], operate as a client and enter operations with the GO to join the group formation).
Ramasamy does not explicitly disclose wherein two-dimensional code comprises information on a public key that is unique to communication apparatus and is used for share processing for sharing a communication parameter with another communication apparatus, the communication parameter being encrypted using an encryption key, which is shared in advance using the public key;
receive information on the public key;
execute authentication of the communication apparatus by using the information of the public key in a case where signal is received from the another communication apparatus;
receive an authentication confirmation signal from the another communication apparatus in a case where the authentication is completed;
perform connection process by using the communication parameter.
Harkins teaches wherein two-dimensional code comprises information on a public key that is unique to communication apparatus and is used for share processing for sharing a communication parameter with another communication apparatus, the communication parameter being encrypted using an encryption key, which is shared in advance using the public key (Harkins paragraph [0044]-[0046], QR code comprising public key.  Encrypt parameter based on the public key);
receive information on the public key (Harkins paragraph [0046]-[0047], receives message);
execute authentication of the communication apparatus by using the information of the public key in a case where signal is received from the another communication apparatus (Harkins paragraph [0047]-[0048], execute authentication);

perform connection process by using the communication parameter (Harkins paragraph [0047]-[0049], [0052], [0054]-[0055], perform connection using parameter).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ramasamy with the teachings of Harkins to include a public key in the QR code and messages sent back and forth between the two devices in order to provide secure communications and mutual authentication between the two devices.
Ramasamy in view of Harkins does not explicitly disclose a hash value of a public key.
Aura teaches a hash value of a public key (Aura paragraph [0032], hash of public key)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ramasamy in view of Harkins with the teachings of Aura to include a hash of a public key as a nonce because the results would have been predictable and resulted in the hash of the public key as a nonce in the messages.
Ramasamy in view of Harkins and Aura does not explicitly disclose execute share processing with another communication apparatus after receiving authentication signal.
Wifi Alliance teaches execute share processing with another communication apparatus after receiving authentication signal (Wifi Alliance page 153, wsc exchange after authentication).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ramasamy in view of Harkins and Aura with the teachings of Wifi Alliance to include sharing parameters after authentication because the results would have been predictable and resulted in performing authentication before sharing parameters. 

As per claim 2, Ramasamy in view of Harkins, Aura and Wifi Alliance teaches the communication apparatus according to claim 1, wherein the two-dimensional code is a QR (Quick Response) code (Ramasamy paragraph [0029], [0035]).  

As per claim 3, Ramasamy in view of Harkins, Aura and Wifi Alliance teaches the communication apparatus according to claim 1, further comprising the display (Ramasamy paragraph [0029], [0035]).  

As per claim 7, Ramasamy in view of Harkins, Aura and Wifi Alliance teaches the communication apparatus according to claim 1, wherein the share processing is processing of acquiring the communication parameter from the another communication apparatus by the communication apparatus (Ramasamy paragraph [0031]-[0033], [0043], [0047]; Harkins paragraph [0046]-[0047]; Wifi specification page 153).  

As per claim 8, Ramasamy in view of Harkins, Aura and Wifi Alliance teaches the communication apparatus according to claim 1, wherein the share processing is processing of transmitting the communication parameter to the another communication apparatus by the communication apparatus (Ramasamy paragraph [0031]-[0033], [0043], [0047]; Harkins paragraph [0049]-[0050]; Wifi specification page 153).  

As per claim 9, Ramasamy in view of Harkins, Aura and Wifi Alliance teaches the communication apparatus according to claim 1, wherein the predetermined channel is a frequency channel (Ramasamy paragraph [0031]-[0032], [0038], [0040], [0044]).  

As per claim 10, Ramasamy in view of Harkins, Aura and Wifi Alliance teaches the communication apparatus according to claim 1, wherein the communication parameter contains information on at least one of, for wireless communication, an encryption method, an encryption key, an authentication method, and an authentication key (Ramasamy paragraph [0031]-[0033], [0043], [0047]; Harkins paragraph [0046]-[0047]; Wifi specification page 153).  
 
As per claim 11, Ramasamy in view of Harkins, Aura and Wifi Alliance teaches the communication apparatus according to claim 1, wherein the communication apparatus performs wireless 

As per claim 20, Ramasamy in view of Harkins, Aura and Wifi Alliance teaches the communication apparatus according to claim 1, wherein the instructions further cause the communication apparatus to determine whether to operate in the first role or the second role in a series of processing from displaying the two-dimensional code to operating in the determined role (Ramasamy paragraph [0029], [0031], [0033], [0035], [0042]-[0043],  display QR code, perform processing, and determine to operate as a GO or client).

As per claim 21, Ramasamy in view of Harkins, Aura and Wifi Alliance teaches the communication apparatus according to claim 1, wherein, in a case where it is determined that the communication apparatus should operate in the first role, the communication apparatus serves as an access point which forms a wireless network to which another communication apparatus connects (Ramasamy paragraph [0031], [0033], [0042]-[0043], operate as a GO).  

As per claims 12-14, 16-17, 19, and 22-24, the claims claim a method, a non-transitory computer-readable storage medium, and an apparatus essentially corresponding to the apparatus claims 1, 2, 9 and 20-21 above, and they are rejected, at least for the same reasons.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy in view of Harkins, Aura and Wifi Alliance, and further in view of Yoon US2013/0040576.
As per claim 5, Ramasamy in view of Harkins, Aura and Wifi Alliance teaches the communication apparatus according to claim 1.
Ramasamy in view of Harkins, Aura and Wifi Alliance does not explicitly disclose wherein communication apparatus is ready for receiving predetermined signal for a predetermined time.  

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ramasamy in view of Harkins, Aura and Wifi Alliance with the known teachings of Yoon to include listening for a predetermined time because the results would have been predictable and resulted in listening for a message for a predetermined time.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy in view of Harkins, Aura, Wifi Alliance and Yoon, and further in view of Lee et al. US2016/0373914 hereinafter referred to as Lee.
As per claim 6, Ramasamy in view of Harkins, Aura, Wifi Alliance and Yoon teaches the communication apparatus according to claim 5.
Ramasamy in view of Harkins, Aura, Wifi Alliance and Yoon does not explicitly disclose wherein communication apparatus is ready for receiving predetermined signal from another communication apparatus over another channel that is different from channel in a case where the predetermined signal is not received from the another communication apparatus during predetermined time.  
Lee teaches disclose wherein communication apparatus is ready for receiving predetermined signal from another communication apparatus over another channel that is different from channel in a case where the predetermined signal is not received from the another communication apparatus during predetermined time (Lee Fig. 6, paragraph [0136], [0138], [0140], [0143], listen on another channel).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ramasamy in view of Harkins, Aura, Wifi Alliance and Yoon with the teachings of Lee to include listening on another channel in order to receive messages from the other device in a case the other device is transmitting on another channel such that both devices communicate on the same channel.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY TSANG/             Primary Examiner, Art Unit 2495